United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS                               July 9, 2007

                            FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                     Clerk
                                 _____________________
                                     No. 07-40087
                                  Summary Calendar
                                 _____________________

SETH T. DYRCZ,
                                                                       Plaintiff-Appellant
v.

GRAHAM BROTHERS OF LONGVIEW, LLC
d/b/a GRAHAM CENTRAL STATION, OF
LONGVIEW; LONGVIEW CLUB ENTERPRISES,
INC. d/b/a GRAND CENTRAL STATION,
LONGVIEW; LONGVIEW ENTERPRISES LTD,
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                  (2:05-CV-476)

Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Seth T. Dyrcz appeals from the take-nothing

judgment as a matter of law entered by the district court against Dyrcz

following a personal injury jury trial in which Dyrcz was awarded $40,724.60



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
for physical impairment and $10,000 for physical pain and mental anguish,

reduced by 40% for his contributory negligence. The basis for the post-verdict

take-nothing judgment was a Release and Assumption of Risk executed by

Dyrcz immediately prior to a “Dodge Ball Contest,” expressly releasing,

indemnifying, and holding harmless Graham Central Station Longview, its

partners, agents, and employees, from any responsibility or liability for

personal injury incurred in participating in the dodge ball contest in question.

      We have carefully reviewed the record on appeal in this case, and the

law and evidence pertaining to the validity and extent of coverage of the

Release and Assumption of Risk signed by Dyrcz, as well as his testimony and

stipulation regarding the circumstances of the execution of that instrument

and his knowledge, appreciation, and understanding of its contents and

purposes. Based on this review, we are convinced that the district court

correctly granted the motion of Defendant Longview Enterprises, Ltd. for a

judgment as a matter of law, for the reasons cogently set forth in the court’s

Memorandum Order signed November 13, 2006.

AFFIRMED.




                                       2